                                                                        1   Kenneth H. Brown (CA Bar No. 100396)
                                                                            Miriam Manning (CA BAR NO. 178584)
                                                                        2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                            150 California Street, 15th Floor
                                                                        3   San Francisco, CA 94111-4500
                                                                            Telephone: 415/263-7000
                                                                        4   Facsimile: 415/263-7010
                                                                            E-mail: kbrown@pszjlaw.com
                                                                        5            mmanning@pszjlaw.com

                                                                        6   Tyler J. Bexley [Pro Hac Vice App. pending]
                                                                            REESE MARKETOS LLP
                                                                        7   750 N. Saint Paul St., Suite 600
                                                                            Dallas, TX 75201
                                                                        8   Telephone: 214/382-9810
                                                                            E-mail: tyler.bexley@rm-firm.com
                                                                        9
                                                                            Attorneys for CoEfficient, LLC, and
                                                                       10   TelEfficient, LLC; aka TeleSwitch Finance, LLC
                                                                            Alleged Debtors
                                                                       11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12                               UNITED STATES BANKRUPTCY COURT

                                                                       13                               NORTHERN DISTRICT OF CALIFORNIA
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14                                        OAKLAND DIVISION

                                                                       15   In re:                                               Case No.: 4:18-bk-41932
                                                                                                                                 Chapter 7
                                                                       16   COEFFICIENT, LLC,

                                                                       17                                 Alleged Debtor.

                                                                       18
                                                                            In re:                                               Case No. 4:18-bk-41933
                                                                       19                                                        Chapter 7
                                                                            TELEFFICIENT, LLC; aka TELESWITCH
                                                                       20   FINANCE, LLC                                         ALLEGED DEBTORS’ REPLY TO
                                                                                                                                 GENBAND’S OPPOSITION TO MOTION
                                                                       21                                 Alleged Debtor.        TO DISMISS INVOLUNTARY
                                                                                                                                 PETITIONS
                                                                       22

                                                                       23                                                        Hearing
                                                                                                                                 Date:   October 24, 2018
                                                                       24                                                        Time:   8:00 a.m.
                                                                                                                                 Place:  Courtroom 220
                                                                       25                                                                1300 Clay Street
                                                                                                                                         Oakland, CA 94612
                                                                       26

                                                                       27

                                                                       28


                                                                            DOCS_SF:98011.1 14885/001                                        ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                        Case: 18-41932        Doc# 25   Filed: 10/17/18     Entered: 10/17/18 17:19:28    Page
                                                                                                                                                 OPPOSITION      1 of TO
                                                                                                                                                            TO MOTION 17DISMISS
                                                                                                                                                           INVOLUNTARY PETITIONS
                                                                        1                                                      TABLE OF CONTENTS

                                                                        2                                                                                                                                               Page

                                                                        3   I.      INTRODUCTION .................................................................................................................... 1 
                                                                        4   II.     ARGUMENT ............................................................................................................................ 2 
                                                                        5           A.        The Alleged Debtors’ Fraudulent Inducement Defense Establishes a Bona Fide
                                                                                              Dispute as to Genband’s Claims ................................................................................... 2 
                                                                        6
                                                                                              1.         The Alleged Debtors’ Fraudulent Inducement Defense is Legally Valid
                                                                        7                                Under Texas Law. ............................................................................................. 2 
                                                                        8                     2.         The State Court Pleadings Detailing the Alleged Debtors Fraudulent
                                                                                                         Inducement Allegations are Sufficient to Establish a Bona Fide Dispute. ....... 3 
                                                                        9
                                                                                              3.         The Evidence Supports the Alleged Debtors’ Fraudulent Inducement
                                                                       10                                Defense. ............................................................................................................ 4 
                                                                       11           B.        The Alleged Debtors’ Counterclaims Establish a Bona Fide Dispute .......................... 9 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12           C.        The Court Should Abstain or Dismiss the Involuntary Petitions Pursuant to
                                                                                              Section 305.................................................................................................................. 10 
                                                                       13
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                            III.    CONCLUSION ....................................................................................................................... 13
                                                                       14

                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DOCS_SF:98011.1 14885/001                                                                     ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                        Case: 18-41932          Doc# 25          Filed: 10/17/18              Entered:
                                                                                                                                                i      10/17/18 17:19:28
                                                                                                                                                                   OPPOSITIONPage  2 of TO
                                                                                                                                                                              TO MOTION 17DISMISS
                                                                                                                                                                            INVOLUNTARY PETITIONS
                                                                        1                                                    TABLE OF AUTHORITIES

                                                                        2                                                                                                                                      Page(s)
                                                                            Cases 
                                                                        3
                                                                            Aguayo v. AMCO Ins. Co.,
                                                                        4      59 F. Supp. 3d 1225 n.18 (D.N.M. 2014) ....................................................................................... 12
                                                                            Alamo Bank of Texas v. Palacios,
                                                                        5      804 S.W.2d 291 (Tex. App. 1991) ................................................................................................ 6, 7
                                                                        6   Helmcamp v. Interfirst Bank Wichita Falls, N.A.,
                                                                               685 S.W.2d 794 (Tex. App. 1985) .................................................................................................... 7
                                                                        7   In re Am. Res. & Energy, LLC,
                                                                               513 B.R. 371, (Bankr. D. Minn. 2014) ............................................................................................. 3
                                                                        8
                                                                            In re Biogenetic Techs.,
                                                                        9      248 B.R. 852 (Bankr. M.D. Fla. 1999) ......................................................................................... 2, 4
                                                                            In re CorrLine Int’l, LLC,
                                                                       10      516 B.R. 106 (Bankr. S.D. Tex. 2014) ............................................................................................. 8
                                                                       11   In re Diamondhead Casino Corporation,
                                                                               Case No. 15–11647(LSS), 2016 WL 3284674 (Bankr. D. Del. June 7, 2016)................................. 4
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12   In re Eastman,
                                                                               188 B.R. 621 (BAP 9th Cir. 1995).................................................................................................. 10
                                                                       13
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                            In re EB Holdings II, Inc.,
                                                                       14      B.R. 2017 WL 10187837, at *21 (Bankr. D. Nev. Dec. 15, 2017)................................................. 10
                                                                            In re ELRS Loss Mitigation, LLC,
                                                                       15      325 B.R. 604 (Bankr. N.D. Okla. 2005) ......................................................................................... 10
                                                                       16   In re Forever Green Athletic Fields, Inc.,
                                                                               500 B.R. 413 (Bankr. E.D. Pa. 2013) ............................................................................................. 13
                                                                       17   In re KP3 Endeavors, Inc.,
                                                                               Bankruptcy No. 12–00007–MM7, 2018 WL 2117242 (Bankr. S.D. Cal. Apr. 30, 2018) ............... 9
                                                                       18
                                                                            In re Macke Int’l Trade, Inc.,
                                                                       19      370 B.R. 236 (BAP 9th Cir. 2007).................................................................................................. 10
                                                                            In re Marciano,
                                                                       20      459 B.R. 27 (BAP 9th Cir. 2011).................................................................................................... 10
                                                                       21   In re Mktg. & Creative Solutions, Inc.,
                                                                               338 B.R. 300 (6th Cir. 2006) ............................................................................................................ 8
                                                                       22   In re Onyx Telecommunications, Ltd.,
                                                                               60 B.R. 492 (Bankr. S.D.N.Y. 1985) ................................................................................................ 4
                                                                       23
                                                                            In re Seko Investments, Inc.,
                                                                       24      156 F.3d 1005 (9th Cir. 1998) .......................................................................................................... 9
                                                                            In re Sky Country Estates, LLC,
                                                                       25      No. 17–11617–tl7, 2018 WL 3872109, at *5 (Bankr. D.N.M. Aug. 13, 2018) .............................. 12
                                                                       26   In re Smith,
                                                                               243 B.R. 169 (Bankr. N.D. Ga. 1999) ............................................................................................ 11
                                                                       27   In re Vortex Fishing Sys., Inc.,
                                                                               277 F.3d 1057 (9th Cir. 2002) .......................................................................................................... 3
                                                                       28


                                                                            DOCS_SF:98011.1 14885/001                                                                   ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                        Case: 18-41932            Doc# 25          Filed: 10/17/18            Entered:
                                                                                                                                               ii      10/17/18 17:19:28
                                                                                                                                                                   OPPOSITIONPage  3 of TO
                                                                                                                                                                              TO MOTION 17DISMISS
                                                                                                                                                                            INVOLUNTARY PETITIONS
                                                                        1   In re WLB-RSK Venture,
                                                                               320 B.R. 221, 2004 WL 3119789, at *5 (9th Cir. BAP 2004) ..................................................... 3, 9
                                                                        2   Italian Cowboy Partners, Ltd. v. Prudential Ins. Co.,
                                                                               341 S.W.3d 323, (Tex. 2011)............................................................................................................ 3
                                                                        3
                                                                            LHC Nashua P’ship, Ltd. v. PDNED Sagamore Nashua, LLC,
                                                                        4      659 F.3d 450 (5th Cir. 2011) ............................................................................................................ 8
                                                                            Servicios Comerciales Lamosa, S.A. de C.V. v. De la Rosa,
                                                                        5      F. Supp. 3d, 2018 WL 4184775, at *9 (N.D. Tex. Aug. 30, 2018) .................................................. 3
                                                                        6   Town North Nat’l Bank v. Broaddus,
                                                                               569 S.W.2d 489 (Tex. 1978)............................................................................................................. 2
                                                                        7   Town North Nat’l Bank, 569 S.W.2d at 494 ......................................................................................... 5
                                                                        8   Viracola v. Dallas Int’l Bank,
                                                                               508 S.W.2d 472 (Tex. App. 1974) ................................................................................................ 2, 7
                                                                        9   Weitzel v. Barnes,
                                                                               691 S.W.2d 598 (Tex. 1985)............................................................................................................. 5
                                                                       10
                                                                            Wooldridge v. Groos National Bank,
                                                                       11      603 S.W.2d 335 (Tex. App. 1980) .................................................................................................... 6
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                            Statutes 
                                                                       12
                                                                            11 U.S.C. § 305 ................................................................................................................................... 10
                                                                       13
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14

                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DOCS_SF:98011.1 14885/001                                                                        ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                        Case: 18-41932             Doc# 25           Filed: 10/17/18              Entered:
                                                                                                                                                   iii     10/17/18 17:19:28
                                                                                                                                                                       OPPOSITIONPage  4 of TO
                                                                                                                                                                                  TO MOTION 17DISMISS
                                                                                                                                                                                INVOLUNTARY PETITIONS
                                                                        1           CoEfficient, LLC and TelEfficient, LLC (together, the “Alleged Debtors”) hereby submit

                                                                        2   their reply to the Opposition To Motion To Dismiss (the “Opposition”) filed by the petitioning

                                                                        3   creditor, Genband Management Services Corporation (“Genband”) on October 10, 2018, along with

                                                                        4   the supporting declaration of Tyler Bexley (“Bexley Decl.”).

                                                                        5                                                     I.

                                                                        6                                            INTRODUCTION

                                                                        7           Genband filed involuntary petitions against the Alleged Debtors to avoid or delay a jury trial

                                                                        8   in Texas state court and to gain leverage against the Alleged Debtors’ $30 million counterclaims.

                                                                        9   The Court should dismiss the involuntary petitions because they involve a single claim—Genband’s

                                                                       10   suit on several promissory notes and guaranties—that is the subject of a bona fide dispute pending in

                                                                       11   the State Court. Specifically, the Alleged Debtors contend (and the pleadings and evidence
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12   demonstrate) that Genband fraudulently induced the Alleged Debtors to enter into the promissory

                                                                       13   notes so that Genband could leverage millions of dollars in value from the Alleged Debtors’
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14   expertise and proprietary financial models. Genband believed that one of the Alleged Debtors,

                                                                       15   TelEfficient, could bring $200 million in value to Genband and even referred to TelEfficient as its

                                                                       16   “insurance policy” to “throw money at.” Genband went to great lengths to hold on to its “insurance

                                                                       17   policy,” making numerous misrepresentations to induce the Alleged Debtors into accepting loans

                                                                       18   from Genband and continuing to work with Genband.

                                                                       19           Once Genband had extracted maximum value from the Alleged Debtors, Genband filed suit

                                                                       20   against the Alleged Debtors in Texas state court, despite representations that Genband would not

                                                                       21   seek to collect on the notes until the Alleged Debtors were generating revenue. After litigating its

                                                                       22   claims and the Alleged Debtors’ counterclaims in the State Court for more than two years (including

                                                                       23   numerous depositions and thousands of pages of documents produced), Genband abruptly filed the

                                                                       24   involuntary petitions in response to the Alleged Debtors’ rejection of a “walk-away” settlement

                                                                       25   offer. Because Genband’s sole claim against the Alleged Debtors is subject to a bona fide dispute,

                                                                       26   the Alleged Debtors respectfully request that the Court dismiss the involuntary petitions or,

                                                                       27   alternatively, abstain from hearing them.

                                                                       28


                                                                            DOCS_SF:98011.1 14885/001                                          ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                        Case: 18-41932        Doc# 25   Filed: 10/17/18     Entered:
                                                                                                                             1       10/17/18 17:19:28
                                                                                                                                                 OPPOSITIONPage  5 of TO
                                                                                                                                                            TO MOTION 17DISMISS
                                                                                                                                                          INVOLUNTARY PETITIONS
                                                                        1                                                       II.

                                                                        2                                                 ARGUMENT

                                                                        3   A.        The Alleged Debtors’ Fraudulent Inducement Defense
                                                                                      Establishes a Bona Fide Dispute as to Genband’s Claims
                                                                        4

                                                                        5             To establish standing to file the involuntary petitions, Genband was required to demonstrate

                                                                        6   that its claims were not the subject of a bona fide dispute. Genband does not contest that a valid

                                                                        7   affirmative defense to liability on the notes would constitute a bona fide dispute. Instead, Genband

                                                                        8   contends that the Alleged Debtors do not have a valid affirmative defense.

                                                                        9             As is clear from the State Court pleadings, the Alleged Debtors assert that the notes are

                                                                       10   invalid because Genband fraudulently induced the Alleged Debtors to enter into the notes. A

                                                                       11   fraudulent inducement defense is sufficient to establish a bona fide dispute to a claim for payment on
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12   a contract. See, e.g., In re Biogenetic Techs., 248 B.R. 852, 858–59 (Bankr. M.D. Fla. 1999)

                                                                       13   (finding a bona fide dispute on a contract claim where alleged debtor argued that the contract “was
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14   not enforceable because of misrepresentations that were made by [petitioning creditor] prior to the

                                                                       15   execution of the contract”). Moreover, the Alleged Debtors’ fraudulent inducement defense is

                                                                       16   supported by the law, the State Court pleadings, and the evidence.

                                                                       17             1.      The Alleged Debtors’ Fraudulent Inducement Defense is Legally Valid Under
                                                                                              Texas Law.
                                                                       18

                                                                       19             Texas law—which applies pursuant to a choice of law provision in the notes1—recognizes

                                                                       20   that “[f]raud in the inducement is a good defense in a suit on a note between the original parties.”

                                                                       21   Viracola v. Dallas Int’l Bank, 508 S.W.2d 472, 474 (Tex. App. 1974). In fact, contrary to

                                                                       22   Genband’s suggestion that the Alleged Debtors fraudulent inducement defense is “novel” and could

                                                                       23   “create unprecedented standards for the borrower-lender relationship” (Genband’s Opp. at 5–6), the

                                                                       24   Texas Supreme Court explicitly recognizes that a borrower may contest the validity of a note based

                                                                       25   on a fraudulent inducement defense when there has been “a showing of some type of trickery,

                                                                       26   artifice, or device employed by the [lender].” Town North Nat’l Bank v. Broaddus, 569 S.W.2d 489,

                                                                       27   494 (Tex. 1978).

                                                                       28
                                                                            1
                                                                                See Genband’s Ex. A [Dkt. #20-1].

                                                                            DOCS_SF:98011.1 14885/001                                            ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                        Case: 18-41932          Doc# 25      Filed: 10/17/18   Entered:
                                                                                                                                2       10/17/18 17:19:28
                                                                                                                                                    OPPOSITIONPage  6 of TO
                                                                                                                                                               TO MOTION 17DISMISS
                                                                                                                                                             INVOLUNTARY PETITIONS
                                                                        1           Additionally, Genband cannot avoid the Alleged Debtors’ fraudulent inducement defense by

                                                                        2   relying on purported waiver language in the loan documents. Genband identifies a provision in the

                                                                        3   notes discussing the waiver of counterclaims and setoffs, but, tellingly, Genband does not provide

                                                                        4   any authority or analysis supporting an argument that the waiver language in the notes precludes the

                                                                        5   Alleged Debtors’ fraudulent inducement defense. This is likely because Texas law is against

                                                                        6   Genband on this point. Under Texas law, “[a] general release (one lacking expressed clear and

                                                                        7   unequivocal intent to disclaim reliance or waive claims for fraudulent inducement) will not operate

                                                                        8   to extinguish a claim when the contract containing the release was procured through fraudulent

                                                                        9   inducement.” Servicios Comerciales Lamosa, S.A. de C.V. v. De la Rosa, F. Supp. 3d, 2018 WL

                                                                       10   4184775, at *9 (N.D. Tex. Aug. 30, 2018) (citing Italian Cowboy Partners, Ltd. v. Prudential Ins.

                                                                       11   Co., 341 S.W.3d 323, 331–36 (Tex. 2011)). Under Italian Cowboy, the seminal Texas case on
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12   fraudulent inducement, a claim for fraudulent inducement can only be waived by a specific

                                                                       13   disclaimer of reliance, which is not present in the notes here.
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14           2.       The State Court Pleadings Detailing the Alleged Debtors Fraudulent
                                                                                             Inducement Allegations are Sufficient to Establish a Bona Fide Dispute.
                                                                       15

                                                                       16           Genband attempts to controvert the Alleged Debtors’ fraudulent inducement defense with

                                                                       17   deposition testimony and documents from the State Court Action. In other words, Genband asks this

                                                                       18   Court to look beyond the State Court pleadings and decide the merits of hotly contested state court

                                                                       19   claims. This ignores the Ninth Circuit’s instruction that, in evaluating whether there is a bona fide

                                                                       20   dispute, “a bankruptcy court is not asked to evaluate the potential outcome of the dispute.” In re

                                                                       21   Vortex Fishing Sys., Inc., 277 F.3d 1057, 1064 (9th Cir. 2002). Rather, the Court need only

                                                                       22   “determine whether there are facts that give rise to a legitimate disagreement over whether money is

                                                                       23   owed.” Id. This determination is routinely made on the basis of pleadings filed in prepetition

                                                                       24   litigation. See, e.g., In re WLB-RSK Venture, 320 B.R. 221, 2004 WL 3119789, at *5 (9th Cir. BAP

                                                                       25   2004) (finding bona fide dispute based on pleadings showing that debtor’s obligation under a note

                                                                       26   was “hotly contested”); In re Am. Res. & Energy, LLC, 513 B.R. 371, 385–86 (Bankr. D. Minn.

                                                                       27   2014) (explaining that a bona fide dispute exists where “facts are pled or framed plausibly to support

                                                                       28   a defense” and holding that “the status of . . . pre-petition litigation and the face of its pleading is


                                                                            DOCS_SF:98011.1 14885/001                                             ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                        Case: 18-41932        Doc# 25     Filed: 10/17/18     Entered:
                                                                                                                               3       10/17/18 17:19:28
                                                                                                                                                   OPPOSITIONPage  7 of TO
                                                                                                                                                              TO MOTION 17DISMISS
                                                                                                                                                            INVOLUNTARY PETITIONS
                                                                        1   sufficient to make out a bona fide dispute”); In re Biogenetic Techs., 248 B.R. at 856–58)

                                                                        2   (explaining that determining a bona fide dispute “involves a limited analysis” and relying on state

                                                                        3   court pleadings and affidavits to find a fraudulent inducement defense sufficient to create a bona fide

                                                                        4   dispute).

                                                                        5           The cases on which Genband relies do not require the Court to delve into the merits in

                                                                        6   determining whether there is a bona fide dispute. In In re Diamondhead Casino Corporation, Case

                                                                        7   No. 15–11647(LSS), 2016 WL 3284674 (Bankr. D. Del. June 7, 2016), the bankruptcy court found

                                                                        8   no bona fide dispute because the debtor’s affirmative defenses had either been waived or were

                                                                        9   contrary to Delaware law. Id. at *12). In other words, the debtor’s defenses were negated as a

                                                                       10   matter of law. In In re Onyx Telecommunications, Ltd., 60 B.R. 492 (Bankr. S.D.N.Y. 1985), the

                                                                       11   bankruptcy court held that the mere existence of a state court lawsuit did not create a bona fide
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12   dispute where “the Debtor does not deny that a debt is owing but disputes the amount.” Id. at 498).

                                                                       13   Because $750,000 of the petitioning creditor’s claim was not disputed, the court did not have to
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14   address the merits of the disputed portion of the claim.

                                                                       15           These cases merely stand for the proposition that a bona fide dispute requires a claim that is

                                                                       16   neither partially undisputed nor precluded by state law. The Alleged Debtors claims easily satisfy

                                                                       17   these requirements. As explained above, the Alleged Debtors’ fraudulent inducement defense is

                                                                       18   clearly recognized under Texas law. And the Alleged Debtors vigorously dispute the validity of the

                                                                       19   notes, as evidenced by the detailed recitation of facts in the Alleged Debtors’ 28-page Counterclaim,

                                                                       20   Genband’s decision to withdraw its summary judgment motion and pursue discovery, and the eight

                                                                       21   depositions and thousands of pages of documents exchanged in the State Court Action. See RJN,

                                                                       22   Exhibits F & G; Bexley Decl. ¶ 9. These extensive pleadings and months of voluminous discovery

                                                                       23   make clear that Genband’s claims are the subject of a bona fide dispute in the State Court Action.

                                                                       24           3.       The Evidence Supports the Alleged Debtors’ Fraudulent Inducement Defense.
                                                                       25
                                                                                    Although the Court need not examine any evidence to find a bona fide dispute, the Court will
                                                                       26
                                                                            find sufficient evidence in the record to support the Alleged Debtors’ fraudulent inducement defense.
                                                                       27
                                                                            As previously explained, Texas law recognizes a borrower’s fraudulent inducement defense to a loan
                                                                       28


                                                                            DOCS_SF:98011.1 14885/001                                          ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                        Case: 18-41932        Doc# 25    Filed: 10/17/18    Entered:
                                                                                                                             4       10/17/18 17:19:28
                                                                                                                                                 OPPOSITIONPage  8 of TO
                                                                                                                                                            TO MOTION 17DISMISS
                                                                                                                                                          INVOLUNTARY PETITIONS
                                                                        1   obligation when there has been “a showing of some type of trickery, artifice, or device employed by

                                                                        2   the [lender].” Town North Nat’l Bank, 569 S.W.2d at 494. “‘Trickery,’ ‘artifice,’ and ‘device’ are

                                                                        3   but synonyms for intent to deceive or misrepresent.” Weitzel v. Barnes, 691 S.W.2d 598, 600 (Tex.

                                                                        4   1985).

                                                                        5            Here, there is ample evidence that Genband engaged in deception and misrepresentations to

                                                                        6   induce the Alleged Debtors to enter into the notes. Genband’s former President of Global Sales

                                                                        7   testified that TelEfficient’s financial modeling and expertise were important to Genband and

                                                                        8   represented “possibly a $200 million idea for Genband.” Bexley Decl. Ex. 1 at 72:4-12, 78:9-13,

                                                                        9   83:14-84:1. The head of Genband’s AT&T account echoed these sentiments, testifying that “there

                                                                       10   was significant value in TelEfficient in what we could bring to AT&T for multiple programs.”

                                                                       11   Bexley Dec. Ex. 2 at 97:3-7. Because of the value that TelEfficient brought, Genband needed to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12   ensure that TelEfficient was in a financial position to continue building financial models for the

                                                                       13   benefit of Genband and its customers. Bexley Decl. Ex. 3 at 134:7-16; Ex. 1 at 174:7-175:1. To
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14   accomplish this and to ensure TelEfficient’s continued value to Genband in providing financial

                                                                       15   modeling and services that Genband could not, Genband made several loans to the Alleged Debtors.

                                                                       16   Id.

                                                                       17            Genband, however, knew that the Alleged Debtors did not have any source of revenue or

                                                                       18   cash flow outside of their work with Genband. Bexley Dec. Ex. 1 at 191:19-21. Thus, the Alleged

                                                                       19   Debtors would only be comfortable accepting loans from Genband to fund TelEfficient’s continued

                                                                       20   work with Genband’s customers with the understanding that the Alleged Debtors would repay the

                                                                       21   notes from revenue generated on Genband projects. Genband’s Ex. E-2 [Dkt. #20-7] (Armbruster

                                                                       22   Dep. at 315:17-316:5). Genband, eager to continue its lucrative relationship with TelEfficient at any

                                                                       23   cost, made numerous misrepresentations to induce the Alleged Debtors to accept the notes. For

                                                                       24   example:

                                                                       25                              In an email exchange between TelEfficient’s CEO, Murat
                                                                                                        Armbruster, and Genband’s Executive Vice President, Steven
                                                                       26                               Bruny, Mr. Armbruster expressed a concern that a provision in
                                                                                                        a draft note allowed Genband to “call the note any time.” Ex.
                                                                       27                               A-6. In response, Mr. Bruny stated that “the[y] won’t” actually
                                                                                                        call the notes, despite this provision. Id. In his deposition, Mr.
                                                                       28                               Bruny acknowledged that this was “just [his] gut or opinion”

                                                                            DOCS_SF:98011.1 14885/001                                                ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                        Case: 18-41932        Doc# 25        Filed: 10/17/18     Entered:
                                                                                                                                  5       10/17/18 17:19:28
                                                                                                                                                      OPPOSITIONPage  9 of TO
                                                                                                                                                                 TO MOTION 17DISMISS
                                                                                                                                                               INVOLUNTARY PETITIONS
                                                                        1                                  and that he had not actually discussed with anyone at Genband
                                                                                                           whether they would, in fact, call the notes. Bexley Decl. Ex. 4
                                                                        2                                  at 199:3-19.

                                                                        3                                 In his deposition, Mr. Bruny acknowledged that, even after
                                                                                                           Genband knew that AT&T was proceeding without
                                                                        4                                  TelEfficient financing, Genband continued to tell the Alleged
                                                                                                           Debtors that AT&T was considering a deal with TelEfficient.
                                                                        5                                  Bexley Decl. Ex 4 at 138:3-140:1, 142:8-15; see also Id. at
                                                                                                           184:17-185:1. Genband made these misrepresentations during
                                                                        6                                  a time period when the Alleged Debtors were deciding whether
                                                                                                           to take on additional loans from Genband, despite Mr. Bruny’s
                                                                        7                                  testimony that he knew the Alleged Debtors were “relying on
                                                                                                           GENBAND . . . to be truthful and forthcoming . . . [a]nd not to
                                                                        8                                  withhold or refuse to disclose that information” and were
                                                                                                           incurring expenses in reliance on Genband’s representations.
                                                                        9                                  Id. at 169:22-170:15.

                                                                       10                                 In October 2014, several months before the Alleged Debtors
                                                                                                           executed one of the notes with Genband, Genband’s President
                                                                       11                                  gave the following instructions about dealing with the Alleged
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                           Debtors: “[T]his deal with [AT&T] will not happen without
                                                                       12                                  [TelEfficient’s] Energy Services Agreement so we need to
                                                                                                           tread lightly with these guys and not spook them until we know
                                                                       13                                  more. Don’t communicate with them unless its anything but the
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                                                           official company line. . . . Also we don’t want to push them on
                                                                       14                                  anything contractual right now either. They are a bit fragile and
                                                                                                           we need them to complete the order when the time is right.”
                                                                       15                                  Bexley Decl. Ex. 7.
                                                                       16
                                                                                       Genband had no problem making these misrepresentations and extending several loans to the
                                                                       17
                                                                              Alleged Debtors because Genband viewed TelEfficient as “an insurance policy” to “throw[] money
                                                                       18
                                                                              at.” Bexley Decl. Ex. 8. And when Genband had extracted maximum value from its “insurance
                                                                       19
                                                                              policy,” Genband filed the State Court Action, notwithstanding its prior representations.
                                                                       20
                                                                                       In similar cases, Texas courts have consistently found sufficient evidence to support a
                                                                       21
                                                                              fraudulent inducement defense. For example, in Wooldridge v. Groos National Bank, 603 S.W.2d
                                                                       22
                                                                              335 (Tex. App. 1980), the borrower submitted an affidavit testifying that the lender (1) represented
                                                                       23
                                                                              that the loan would not be due until the borrower received funds from a third-party source; and (2)
                                                                       24
                                                                              engaged in a course of conduct designed to cause the borrower to believe that the notes would be
                                                                       25
                                                                              extended and renewed until the borrower could repay them. Id. at 339). There was also evidence
                                                                       26
                                                                              that the lender personally benefited from the loan. Id. at 342). Similarly, in Alamo Bank of Texas v.
                                                                       27
                                                                              Palacios, 804 S.W.2d 291 (Tex. App. 1991), the court of appeals upheld a fraudulent inducement
                                                                       28


                                                                               DOCS_SF:98011.1 14885/001                                               ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                            Case: 18-41932          Doc# 25      Filed: 10/17/18 Entered:
                                                                                                                                  6       10/17/18 17:19:28
                                                                                                                                                     OPPOSITION Page  10 TO
                                                                                                                                                                TO MOTION of DISMISS
                                                                                                                                                              INVOLUNTARY PETITIONS
                                                                                                                               17
                                                                        1     defense where the borrower signed a promissory note based on the lender’s representation that it

                                                                        2     would not share certain information with law enforcement authorities. Id. at 294). However, the

                                                                        3     lender had already given the information to authorities at the time of the representation, which the

                                                                        4     court found to demonstrate deceit on the part of the lender. Id). Other Texas cases are in accord.

                                                                        5     See, e.g., Helmcamp v. Interfirst Bank Wichita Falls, N.A., 685 S.W.2d 794, 795–96 (Tex. App.

                                                                        6     1985) (reversing summary judgment for lender and finding fact issue on borrower’s fraudulent

                                                                        7     inducement defense based on affidavit setting forth bank’s statement that borrower would not be

                                                                        8     liable on the loan); Viracola, 508 S.W.2d at 474–75 (finding fact issue for trial on fraudulent

                                                                        9     inducement defense where lender represented that if a sale was not finalized, borrower would not

                                                                       10     have to repay the loan).

                                                                       11              Like the lenders in these cases, Genband made knowing misrepresentations for the purpose
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12     of inducing the Alleged Debtors to execute the notes. Genband benefited from the loans by keeping

                                                                       13     TelEfficient as its “insurance policy” to help Genband close millions of dollars in deals with
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14     telecommunications companies. In short, the evidence is more than sufficient to establish a bona

                                                                       15     fide dispute.

                                                                       16              Genband seeks to avoid the extensive evidence of its fraud by pointing to statements by the

                                                                       17     Alleged Debtors’ representatives purporting to recognize the validity of the notes. For example,

                                                                       18     Genband cites to the Alleged Debtors’ financial statements, correspondence with investors, and

                                                                       19     correspondence with Genband in which the Alleged Debtors recognize amounts owing to Genband.

                                                                       20     Genband’s Opp. at 6–11. According to Genband, the Alleged Debtors’ inclusion of the loans on

                                                                       21     financial documents several years ago precludes them from raising a fraudulent inducement defense.

                                                                       22     Genband’s argument ignores the nature of fraud, which necessarily involves misrepresentations and

                                                                       23     concealment. The Alleged Debtors had no way of knowing at the outset of the parties’ relationship

                                                                       24     that the representations on which they were relying were false. Genband’s argument is essentially a

                                                                       25     ratification defense to fraud, in that Genband contends that the Alleged Debtors’ subsequent

                                                                       26     recognition of the loans extinguishes their fraudulent inducement defense. Although Texas law

                                                                       27     recognizes ratification as a defense to fraud, the defense is only available where one recognizes the

                                                                       28     validity of a contract with “full knowledge of the fraudulent acts.” LHC Nashua P’ship, Ltd. v.


                                                                               DOCS_SF:98011.1 14885/001                                         ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                            Case: 18-41932        Doc# 25   Filed: 10/17/18 Entered:
                                                                                                                             7       10/17/18 17:19:28
                                                                                                                                                OPPOSITION Page  11 TO
                                                                                                                                                           TO MOTION of DISMISS
                                                                                                                                                         INVOLUNTARY PETITIONS
                                                                                                                          17
                                                                        1     PDNED Sagamore Nashua, LLC, 659 F.3d 450, 461 (5th Cir. 2011) (citing Texas law). Here, given

                                                                        2     the lengths to which Genband went to conceal information from the Alleged Debtors, Genband

                                                                        3     cannot credibly argue that the Alleged Debtors had “full knowledge” of Genband’s fraud when

                                                                        4     corresponding with investors and preparing financial documents.

                                                                        5              Genband also contends that the Alleged Debtors “concocted” their fraudulent inducement

                                                                        6     claim “a year into litigation.” Genband Opp. at 2. That is simply not true. The Alleged Debtors

                                                                        7     waited to file their counterclaims because they were in the process of attempting to settle their

                                                                        8     disputes with Genband without costly litigation. Bexley Decl. Ex. 10. But Genband was well aware

                                                                        9     of the Alleged Debtors’ contentions and their intent to assert counterclaims from near the outset of

                                                                       10     the litigation. Id. Nor is there any merit to Genband’s contention that the Alleged Debtors’ CEO,

                                                                       11     Murat Armbruster, acknowledged the validity of the debts. To the contrary, Mr. Armbruster testified
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12     that his “understanding going into this note was that repayment was going to happen through a

                                                                       13     transaction with GENBAND” and that GENBAND “induced [him] into signing [the notes] under the
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14     representations they made.” Genband Ex. E-2 [Dkt. #20-7] (Armbruster Dep. at 315:17-316:5); see

                                                                       15     also Id. at 325:12-14, 345:5-11.2

                                                                       16              Genband cites several cases for the proposition that the Alleged Debtors’ financial statements

                                                                       17     and correspondence “are evidence that no bona fide dispute exists” (Genband’s Opp. at 6), but those

                                                                       18     cases are inapposite. In two of Genband’s cases, the debtor’s prepetition recognition of the debt

                                                                       19     undermined the debtor’s defense as a matter of state law. See In re Mktg. & Creative Solutions, Inc.,

                                                                       20     338 B.R. 300, 306 (6th Cir. 2006) (holding that a letter from the debtor’s president acknowledging a

                                                                       21     debt established that there was no bona fide dispute because the letter resolved underlying state-law

                                                                       22     agency issues); In re CorrLine Int’l, LLC, 516 B.R. 106, 147–48 (Bankr. S.D. Tex. 2014) (holding

                                                                       23     that debtor could not claim to be unaware of a loan when one of its principals acknowledged the loan

                                                                       24
                                                                              2
                                                                                Genband also claims that the Alleged Debtors’ Chief Financial Officer, Hao Lam, acknowledged in his deposition that
                                                                       25     he did not think the notes were contingent on any deals with telecommunications companies closing with TelEfficient
                                                                              financing. Mr. Lam, however, was not involved in the negotiations of the notes with Genband and had no exposure to
                                                                       26     Genband’s misrepresentations during that process. Bexley Decl. Ex. 5, Lam Dep. at 84:4-6, 102:4-7, 110:24-111:2.
                                                                              Genband also omits from its citation Mr. Lam’s deposition testimony that he understood at least one of the notes to have
                                                                       27     been “closely tied to closing the [AT&T] 1A deal” and was led to believe that “GENBAND was giving us this note to tie
                                                                              us over ‘til we closed the [AT&T] 1A deal, because it was -- we were -- we were all very confident that it would -- we
                                                                       28     would close the deal.” Id. at 86:24-87:22. Thus, Mr. Lam’s testimony is consistent with Mr. Armbruster’s testimony
                                                                              supporting the Alleged Debtors’ fraudulent inducement defense.

                                                                               DOCS_SF:98011.1 14885/001                                                    ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                            Case: 18-41932        Doc# 25       Filed: 10/17/18 Entered:
                                                                                                                                 8       10/17/18 17:19:28
                                                                                                                                                    OPPOSITION Page  12 TO
                                                                                                                                                               TO MOTION of DISMISS
                                                                                                                                                             INVOLUNTARY PETITIONS
                                                                                                                              17
                                                                        1     in prior documents). And In re KP3 Endeavors, Inc., Bankruptcy No. 12–00007–MM7, 2018 WL

                                                                        2     2117242 (Bankr. S.D. Cal. Apr. 30, 2018), the debtor did not contest the validity of the debt but

                                                                        3     rather relied on separate disputes as a basis for avoiding payment. Id. at *7). Here, on the other

                                                                        4     hand, there is a legitimate dispute regarding the validity of the notes. And the Alleged Debtors’

                                                                        5     acknowledgment of the notes—prior to discovering Genband’s fraud—is not inconsistent with a

                                                                        6     fraudulent inducement defense under Texas law.
                                                                                     The Involuntary Petitions are an obvious litigation tactic to avoid a Texas jury trial on the
                                                                        7

                                                                        8     counterclaims. The Court should reject Genband’s attempted forum shopping and dismiss the

                                                                        9     involuntary petitions because they involve a claim that is subject to a bona fide dispute.

                                                                       10
                                                                              B.       The Alleged Debtors’ Counterclaims Establish a Bona Fide Dispute
                                                                       11
                                                                                       Genband does not contest the validity of the Alleged Debtors’ counterclaims, instead citing
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12
                                                                              In re Seko Investments, Inc. for the proposition that “a counterclaim against a creditor does not
                                                                       13
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                              automatically render the creditor’s claim subject to a ‘bona fide dispute.’” Genband Opp. at 14–15
                                                                       14
                                                                              (citing In re Seko Investments, Inc., 156 F.3d 1005 (9th Cir. 1998)). In another Ninth Circuit case, a
                                                                       15
                                                                              petitioning creditor advanced the same argument in reliance on Seko, and the Bankruptcy Appellate
                                                                       16
                                                                              Panel rejected it:
                                                                       17
                                                                                                In [Seko], the Ninth Circuit did state (as quoted by Kaplan in his
                                                                       18                       opening brief) that “the existence of a counterclaim against a creditor
                                                                                                does not automatically render the creditor’s claim the subject of a
                                                                       19                       ‘bona fide dispute.’” What Kaplan fails to acknowledge in his brief,
                                                                                                however, is that the Ninth Circuit then states that a claim or
                                                                       20                       counterclaim for recoupment arising from the same transaction as the
                                                                                                obligation is essentially a defense to that obligation and may render the
                                                                       21                       debt “disputed.”
                                                                       22
                                                                              In re WLB-RSK Venture, 2004 WL 3119789, at *5. )
                                                                       23
                                                                                       Here, the Alleged Debtors’ counterclaims arise from the same transaction as the notes.
                                                                       24
                                                                              Specifically, the Alleged Debtors contend that Genband not only fraudulently induced the Alleged
                                                                       25
                                                                              Debtors into the notes, Genband also engaged in other acts of common law fraud during the course
                                                                       26
                                                                              of the parties’ relationship. RJN, Exhibit F. The Alleged Debtors also contend that Genband used
                                                                       27
                                                                              the notes to extract value from the Alleged Debtors, including access to the Alleged Debtors’ trade
                                                                       28


                                                                               DOCS_SF:98011.1 14885/001                                            ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                            Case: 18-41932         Doc# 25    Filed: 10/17/18 Entered:
                                                                                                                               9       10/17/18 17:19:28
                                                                                                                                                  OPPOSITION Page  13 TO
                                                                                                                                                             TO MOTION of DISMISS
                                                                                                                                                           INVOLUNTARY PETITIONS
                                                                                                                            17
                                                                        1     secrets, which Genband then misappropriated without payment. Id. Based on these allegations, the

                                                                        2     Alleged Debtors seek up to $30,100,000 in damages. Bexley Decl. Ex. 11. Because the Alleged

                                                                        3     Debtors’ counterclaims would entirely erase any amount due to Genband and arise from the same

                                                                        4     transaction as the notes, the counterclaims establish a bona fide dispute.

                                                                        5     C.       The Court Should Abstain or Dismiss the
                                                                                       Involuntary Petitions Pursuant to Section 305
                                                                        6

                                                                        7              Even if Genband could establish this Court’s jurisdiction to proceed with an involuntary

                                                                        8     bankruptcy, the Court may dismiss the case or suspend all proceedings “if the interests of creditors

                                                                        9     and the debtor would be better served by such dismissal or suspension.” 11 U.S.C. § 305(a)(1).

                                                                       10     Genband, relying on In re Eastman, 188 B.R. 621 (BAP 9th Cir. 1995), suggests that abstention is

                                                                       11     only appropriate where the parties are working on a creditor’s “arrangement.” Genband’s Opp. at
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12     17–18. Although Eastman provides that one of many scenarios when abstention is appropriate, it

                                                                       13     clearly not a requirement. Indeed, courts in this circuit have consistently held that the existence of
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14     litigation in another forum, in and of itself, is a basis to abstain or dismiss. See, e.g., In re Macke

                                                                       15     Int’l Trade, Inc., 370 B.R. 236, 247 (BAP 9th Cir. 2007) (dismissing involuntary petition in

                                                                       16     “essentially a two-party dispute” where “there was pending litigation in another forum” and the

                                                                       17     petitioning creditor, “in commencing the involuntary case, . . . was forum-shopping”); In re EB

                                                                       18     Holdings II, Inc., B.R. 2017 WL 10187837, at *21 (Bankr. D. Nev. Dec. 15, 2017) (staying

                                                                       19     involuntary bankruptcy because state court actions were “the appropriate and existing proceedings to

                                                                       20     resolve issues under nonbankruptcy law in a court that has undisputed authority to enter a final

                                                                       21     judgment”). Abstention is particularly appropriate where, as here, the petitioning creditor is

                                                                       22     improperly using the involuntary petition as a means to resolve a two-party state court dispute. See

                                                                       23     In re ELRS Loss Mitigation, LLC, 325 B.R. 604, 634 (Bankr. N.D. Okla. 2005) (“It is well

                                                                       24     established that the use of an involuntary bankruptcy filing is an improper method of resolving a

                                                                       25     two-party dispute.”).

                                                                       26              Moreover, each of the seven factors set forth in In re Marciano, 459 B.R. 27, 46–47 (BAP

                                                                       27     9th Cir. 2011), favors abstention.

                                                                       28              1.       The economy and efficiency of administration. Genband’s arguments on this


                                                                               DOCS_SF:98011.1 14885/001                                           ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                            Case: 18-41932        Doc# 25   Filed: 10/17/18 Entered:
                                                                                                                             10      10/17/18 17:19:28
                                                                                                                                                OPPOSITION Page  14 TO
                                                                                                                                                           TO MOTION of DISMISS
                                                                                                                                                         INVOLUNTARY PETITIONS
                                                                                                                          17
                                                                        1     factor rest on two faulty premises: (a) that a Chapter 7 liquidation is inevitable; and (b) that the

                                                                        2     bankruptcy court can resolve all of the issues in the case. The first premise is flawed because, as

                                                                        3     discussed in more detail under factor 3, it presupposes that Genband will prevail on the parties’ state

                                                                        4     court claims. The second premise is flawed because the Alleged Debtors have objected to the

                                                                        5     bankruptcy court’s entry of final orders or judgment in this case and asserted the right to a jury trial

                                                                        6     in the district court. Thus, while the federal forum will require at least two judges to resolve the

                                                                        7     parties’ disputes, the State Court can resolve all of the pending matters between the parties.

                                                                        8              2.       Whether another forum is available to protect the interests of both parties or

                                                                        9     there is already a pending proceeding in state court. This factor clearly favors abstention because

                                                                       10     the State Court Action was pending at the time of the involuntary petitions and was fully capable of

                                                                       11     resolving the parties’ disputes. Genband seems to concede this point. See Genband’s Opp. at 22
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12     (“Even if this factor weighs in the Alleged Debtors’ benefit, it would be the only one.”).

                                                                       13              3.       Whether federal proceedings are necessary to reach a just and equitable
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14     solution. Genband contends that the bankruptcy forum is necessary to “preside over the liquidation

                                                                       15     of” claims and “oversee the orderly distribution of the Alleged Debtors’ estates.” Genband Opp. at

                                                                       16     22, 24. But Genband’s argument puts the cart before the horse by assuming that (a) Genband will

                                                                       17     prevail on its claims in the State Court Action; and (b) the Alleged Debtors will not recover on its

                                                                       18     counterclaims in the State Court Action. If the Alleged Debtors prevail, there will be no need for a

                                                                       19     bankruptcy because there will be a positive net recovery to the Alleged Debtors, considering that the

                                                                       20     Alleged Debtors’ damages are substantially higher the amount Genband seeks on the notes. Thus,

                                                                       21     even if Genband had a colorable basis to file the involuntary petitions—which it did not—abstention

                                                                       22     would still be a more efficient use of judicial resources to allow the State Court Action to be reduced

                                                                       23     to judgment to determine whether a bankruptcy is even necessary. See In re Smith, 243 B.R. 169,

                                                                       24     198 (Bankr. N.D. Ga. 1999) (“Numerous involuntary cases have been dismissed on the basis that a

                                                                       25     single creditor filed the petition prior to exhausting its state law remedies.”).

                                                                       26              4.       Whether there is an alternative means of achieving an equitable distribution of

                                                                       27     assets. As with factor 3, Genband’s arguments on this factor presume that liquidation is necessary,

                                                                       28     but Genband has not made such a showing.


                                                                               DOCS_SF:98011.1 14885/001                                            ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                            Case: 18-41932        Doc# 25    Filed: 10/17/18 Entered:
                                                                                                                              11      10/17/18 17:19:28
                                                                                                                                                 OPPOSITION Page  15 TO
                                                                                                                                                            TO MOTION of DISMISS
                                                                                                                                                          INVOLUNTARY PETITIONS
                                                                                                                           17
                                                                        1              5.       Whether the debtor and the creditors are able to work out a less expensive out-

                                                                        2     of-court arrangement that better serves all interests in the case. Again, Genband assumes that

                                                                        3     “liquidation of the Alleged Debtors’ assets is inevitable” (Genband’s Opp. at 23) without making

                                                                        4     such a showing. The State Court Action provides a more efficient vehicle to reach an out-of-court

                                                                        5     arrangement, as the parties are under an order to mediate the case in State Court (and, in fact, had a

                                                                        6     mediation scheduled before Genband filed the involuntary petitions).

                                                                        7              6.       Whether a nonfederal insolvency has proceeded so far in those proceedings that

                                                                        8     it would be costly and time consuming to start afresh with the federal bankruptcy process.

                                                                        9     Although Genband attempts to apply this factor in its favor, this factor is simply not applicable when

                                                                       10     there is not a pending receivership or other nonfederal insolvency proceeding. See In re Sky Country

                                                                       11     Estates, LLC, No. 17–11617–tl7, 2018 WL 3872109, at *5 (Bankr. D.N.M. Aug. 13, 2018) (“This
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12     factor seems to apply when a state court receivership action was pending when the bankruptcy case

                                                                       13     was filed. There is no receivership action here.”).
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14              7.       The purpose for which bankruptcy jurisdiction has been sought. As set forth in

                                                                       15     detail in the Motion to Dismiss, Genband’s filing of the involuntary petitions appears to be a

                                                                       16     litigation tactic designed to delay trial in the State Court Action and gain leverage over the Alleged

                                                                       17     Debtors. Genband contends that proceeding in bankruptcy court does not give any advantage to

                                                                       18     Genband because the Court will not favor one party over the other. Of course, the Alleged Debtors

                                                                       19     do not contend that this Court would favor Genband, but there are clear differences between a Texas

                                                                       20     state court and a California bankruptcy court. For example, there is a perception that “federal courts

                                                                       21     are more apt to grant summary judgment” and “are less liberal in admitting expert testimony at

                                                                       22     trial.” Aguayo v. AMCO Ins. Co., 59 F. Supp. 3d 1225, 1272 n.18 (D.N.M. 2014). The fact that

                                                                       23     Genband never reset its withdrawn motion for summary judgment in State Court—despite telling the

                                                                       24     State Court that the motion would be “reset . . . following discovery (RJN, Exhibit G)—suggests that

                                                                       25     Genband may perceive federal court as a more favorable forum to litigate its claims.

                                                                       26              Additionally, even if Genband is not seeking a more favorable forum, the timing of its filing

                                                                       27     of the involuntary petitions followed immediately by a removal of the State Court Action to federal

                                                                       28     court suggests that Genband was seeking to delay the November jury trial in State Court. In fact,


                                                                               DOCS_SF:98011.1 14885/001                                         ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                            Case: 18-41932        Doc# 25    Filed: 10/17/18 Entered:
                                                                                                                              12      10/17/18 17:19:28
                                                                                                                                                 OPPOSITION Page  16 TO
                                                                                                                                                            TO MOTION of DISMISS
                                                                                                                                                          INVOLUNTARY PETITIONS
                                                                                                                           17
                                                                        1     Genband stated in its notice of removal to the Dallas bankruptcy court that it was removing the case

                                                                        2     “in response to [the Alleged Debtors’] counsel’s . . . statement of intention to pursue claims against

                                                                        3     GENBAND.” RJN, Exhibit L. “Courts have found that the filing of an involuntary petition as part

                                                                        4     of a creditor’s effort to forestall pending litigation with the putative debtor to be evidence of that

                                                                        5     creditor’s bad faith.” In re Forever Green Athletic Fields, Inc., 500 B.R. 413, 427 (Bankr. E.D. Pa.

                                                                        6     2013).

                                                                        7                                                       III.

                                                                        8                                                 CONCLUSION

                                                                        9              This is a two-party dispute under Texas law that should remain in the Texas State Court for

                                                                       10     resolution. The Court should reject Genband’s forum shopping and abstain or dismiss the

                                                                       11     involuntary petitions.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12
                                                                              Dated: October 17, 2018                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                       13
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14                                                    By: /s/ Kenneth H. Brown
                                                                                                                                 Kenneth H. Brown
                                                                       15                                                        Miriam Manning
                                                                       16                                                         -and
                                                                       17                                                         Tyler J. Bexley
                                                                                                                                  REESE MARKETOS LLP
                                                                       18
                                                                                                                                  Attorneys for CoEfficient, LLC, and
                                                                       19                                                         TelEfficient, LLC; aka TeleSwitch Finance, LLC
                                                                                                                                  Alleged Debtors
                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                               DOCS_SF:98011.1 14885/001                                           ALLEGED DEBTORS’ REPLY TO GENBAND’S
                                                                            Case: 18-41932        Doc# 25   Filed: 10/17/18 Entered:
                                                                                                                             13      10/17/18 17:19:28
                                                                                                                                                OPPOSITION Page  17 TO
                                                                                                                                                           TO MOTION of DISMISS
                                                                                                                                                         INVOLUNTARY PETITIONS
                                                                                                                          17
